DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-11, and 14-23 renumbered as claims 1-19 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 1, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A method in a user equipment for generating a channel state information report, the method comprising: receiving reference signals transmitted from a base station; selecting a set of beams based on the received reference signals, each of the beams corresponding to a discrete Fourier transform vector, wherein each of the beams has a corresponding beam index; and reporting a set of quantized weighting coefficients, each of the weighting coefficients corresponding to a respective beam index and a respective tap index; wherein the tap index corresponds to a member of a Fourier basis set; wherein at least two subsets of the reported set of weighting coefficients are quantized according to separate quantization procedures; wherein the weighting coefficients belonging to different subsets have distinct corresponding beam index values; and wherein the number of subsets is 2, and wherein the beam index values corresponding to the first subset of weighting coefficients are included in a first half of ordered beam indices, and the beam index values corresponding 

Regarding Claim 11, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A user equipment in a communication network, which includes one or more base stations, the equipment comprising: a transceiver that receives reference signals transmitted from one of the one or more base stations; and a controller that selects a set of beams based on the received reference signals, each of the beams corresponding to a discrete Fourier transform vector, wherein each of the beams has a corresponding beam index; wherein the transceiver further reports to the network a set of quantized weighting coefficients, each of the weighting coefficients corresponding to a respective beam index and a respective tap index; -3-U.S. Application Serial No. 16/671,039 wherein the tap index corresponds to a member of a Fourier basis set; wherein at least two subsets of the reported set of weighting coefficients are quantized according to separate quantization procedures; wherein the weighting coefficients belonging to different subsets have distinct corresponding beam index values; and wherein the number of subsets is 2, and wherein the beam index values corresponding to the first subset of weighting coefficients are included in a first half of ordered beam indices, and the beam index values corresponding to the second subset of weighting coefficients are included in a second half of the ordered beam indices, where the ordered beam indices includes the 

3.	The dependent claims 4-10 and 14-23 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADNAN BAIG/Primary Examiner, Art Unit 2461